Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

CORRECTED 
NOTICE OF ALLOWANCE
This action is in response to the claims filed 7/03/2019. Applicant is advised that the Notice of Allowance mailed 8/26/2020 is vacated, and the application has withdrawn from issue to permit reopening of prosecution. 

Examiner’s Amendment-Claims
2. 	The following Examiner's amendments have been authorized in a telephone interview with Applicant's representative, Sharon Sintich at 312 474-6300 on 8/21/2020, and then on a subsequent interview on 01/05/2021.

Claim 14 is amended as follows:
In Claim 14, the preamble phrase reciting “A method of treating a neurological disease in a patient in need thereof” is replaced with “A method of treating a neurological disease caused by a reduction in expression of survival motor neuron protein in a patient in need thereof”.

Claim 15 is rewritten as follows: 


Claim 22 is cancelled.

Claim 23 is rewritten as follows:
Claim 23.  The method of claim 14, wherein the neurological disease is spinal muscular atrophy.

Claim 30 is amended as follows:
In Claim 30, the phrase … “a 293 cell, a PerC.6 cell, an MRC-5 cell” … is replaced with “a 293 cell, an MRC-5 cell”.

Claim 31 is new.
Claim 31. The method of claim 15, wherein the neurological disease is spinal muscular atrophy.

Election/Restrictions
3. 	Applicant’s election of the following invention without traverse in the reply filed on 1/06/2020 is acknowledged.  
Group I, claims 1-12 and 26-28, drawn to a polynucleotide encoding and AAV9 vector and SMN transgene, producer cell, composition and kit thereof.
Rejoinder
Claims 1-12 and 26-28 are allowable. The restriction requirement between Groups I-III, as set forth in the Office action mailed on 11/04/2019, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement between Groups I-III is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Claims 13-21, 23-25 and 29-31, directed to previously non-elected Groups II-III are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


4. 	The following is an Examiner’s statement of reasons for allowance: 
	The prior art does not teach or fairly suggest the a polynucleotide comprising nucleotides 980-3336 of SEQ ID NO:1. 
Specifically, the closest prior art of Foust et al., (WO2010/071832, published 6/24/2010) teaches an AAV9 vector encoding a very similar SMN transgene almost 99% identical to polynucleotides 980-1972 of SEQ ID NO:1 (see SCORE report 8/12/2020, rng.file, result #25); however, these SMN transgene sequences are not identical. Furthermore, although Foust suggest elements encoded by polynucleotides 980-3336 of SEQ ID NO:1 (i.e., AAV2 ITR, chicken beta-actin promoter/CMV enhancer, SV40 intron, polyadenylation signal from bovine growth hormone) (p. 11, [0035] of Foust), no matching polynucleotide sequence is provided and the claimed region of SEQ ID NO:1 provides a unique nucleotide sequence comprising a specific arrangement of the cited elements including cloning/restriction sites.
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
5. 	Claims 1-21, 23-31 are allowed. 

Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARTHUR S LEONARD whose telephone number is (571)270-3073.  The examiner can normally be reached on Mon-Fri 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ARTHUR S LEONARD/Examiner, Art Unit 1633                                                                                                                                                                                                        

	/CHRISTOPHER M BABIC/           Supervisory Patent Examiner, Art Unit 1633